Exhibit 10.2

 

ASSIGNMENT

   LOGO [g49764ex10_2.jpg]

Whereas, International Business Machines Corporation (“IBM”) and ADVO, Inc.
(“ADVO”) entered into 1) Information Technology Services Agreement, dated
July 16,1996, 2) NetWorkstation Management Services Agreement, dated April 1,
1998 and 3) Server Farm Management Services Agreement, dated July 21, 1999 (
collectively “the Agreements”);

Whereas, ADVO, Inc. is now a subsidiary of Valassis Communications,
Inc.(“Valassis”);

Whereas, ADVO, Valassis and IBM desire an assignment of the agreements from ADVO
to Valassis:

Wherefore, ADVO, Valassis and IBM agree as follows:

ADVO hereby assigns all of its rights and delegates all of its duties under the
Agreements to Valassis and Valassis hereby assumes all of the duties and
liabilities arising under the Agreements effective as of August 1, 2007. IBM
hereby consents to and accepts and agrees to such assignment and delegation.

Effective August 1, 2007, the Parties agree that the name “ADVO, Inc.” “ADVO”,
or “Valassis” hereinafter shall mean “Valassis Communications, Inc.” wherever
those terms are used in the Agreements.

 

Accepted by:   Accepted by: ADVO, Inc.   International Business Machines
Corporation By:  

/s/ William F. Hogg Jr.

  By:  

/s/ Richard J. Sammon

 

Authorized Signature

    Authorized Signature  

William F. Hogg Jr.

   

Richard J. Sammon

 

Name (Type or Print)

    Name (Type or Print)  

Date: 8/13/07

    Date: 8/15/07

 

Accepted by: Valassis Communications, Inc. By:  

/s/ William H. Blackmer

 

Authorized Signature

 

William H. Blackmer

 

Name (Type or Print)

Date:

 

Letter of Assignment         Valassis / ADVO / IBM Confidential   Page 1 of 1